Citation Nr: 1648350	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-000 34A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency allowance for M. A. K., to include helpless child status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.   


FINDINGS OF FACT

1.  In a March 2016 statement in support of claim, the Veteran's representative indicated that as the accredited representative of, and on behalf of the Veteran, the service organization respectfully requested that the March 2016 Board hearing be withdrawn and that the appeal for entitlement to dependency for M. A. K, to include helpless child, be withdrawn, as the Veteran did not wish to continue with this contention. 

2.  In his November 2016 written argument, the Veteran's representative indicated that the Veteran previously contended that he was entitled to a dependency allowance for his adopted son, M. A. K.; however, the Veteran had reconsidered his contention and had requested that his appeal be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue entitlement to dependency allowance for M. A. K., to include helpless child status, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran's representative, in a March 2016 statement in support of claim, requested that the Veteran's claim for entitlement to dependency allowance for M. A. K., to include helpless child status, be withdrawn.  In his November 2016 written argument, the Veteran's representative indicated that the Veteran previously contended that he was entitled to a dependency allowance for his adopted son, M. A. K.; however, the Veteran had reconsidered his contention and had requested that his appeal be withdrawn. 

Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to dependency allowance for M. A. K., to include helpless child status, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


